Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-15 are pending in this application, which is a DIV of Serial Number 15/501670, now US Patent 10,358,716; which is a 371 of PCT/US2015/043812.  Amended claims 1, 3, 15 are noted.
	The amendment dated 02/02/2021 has been entered and carefully considered.  The examiner appreciates the amendments to the abstract and claims.  In view of said amendments, the objection to the abstract, a portion of the 112 rejection, and the art rejection have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, from which claim 5 depends, appears to be a duplicate of claim 2.  It is not clear what the difference is between solid iron and solid iron precursor.  Clarification and appropriate amendments are requested.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art.

	It is well known to form ferromagnetic particles having ”-Fe16N2 compound by a vapor deposition method followed by annealing as noted by Takahashi et al. (2013/0257573) (emphasis added).
With respect to coating methods, it is well known to form iron nitride films by ion-assisted vapor deposition, sputtering, and chemical vapor deposition as noted by Kume et al. (IEEE article), Tayal et al. (Surface and Coatings Technology article), and Roberson (Thin Solid Films article), respectively.  It is also well known to form Fe16N2 films by molecular beam epitaxy and evaporation as noted by Sugita et al. (Journal of Applied Physics abstract) and Fratczak et al. (Journal of Alloys and Compounds article), respectively.
	With respect to a hard magnetic material, it is well known to form a soft magnetic layer comprising iron nitride magnetic nanoparticles by a number of methods including CVD with annealing in which the magnetic nanoparticles can be Fe16N2 as noted in Waki (2007/0065682).
16N2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,573,439.  Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element is an obvious variation.
Wang teaches a method of forming the article of claim 1 comprising: heating an iron source to form a vapor comprising an iron-containing compound; depositing iron from the vapor comprising the iron-containing compound and nitrogen from a vapor comprising a nitrogen-containing compound over a substrate to form a first layer comprising iron and nitrogen; depositing iron from the vapor comprising the iron-containing compound, nitrogen from the vapor comprising nitrogen-containing compound, and at least one of carbon, boron, or oxygen from a vapor comprising the at least one of carbon, boron, or oxygen over the substrate to form a second layer comprising iron, nitrogen, and the at least one of carbon, boron, or oxygen; and annealing the first layer to form at least some crystals comprising .alpha.''-Fe.sub.16N.sub.2 and the second layer to form at least some crystals comprising .alpha.''-Fe.sub.16(N.sub.xZ.sub.1-x).sub.2 or a mixture of .alpha.''-Fe.sub.16N.sub.2 crystals and .alpha.''-Fe.sub.16Z.sub.2 crystals, wherein Z comprises the at least one of carbon, boron, or oxygen, and wherein x is a number greater than zero and less than one (claim 8), which is similar to pending claim 1.  To eliminate the at least one of carbon, boron, or oxygen would have been obvious with its subsequent loss of function.  In re Wilson, 153 USPQ 740.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Takahashi fails to teach forming a hard magnetic material comprising ”-Fe16N2 (pp.7-8).
	The examiner agrees and has withdrawn the art rejection.

	The examiner will concur.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/31/2021